Spencer, J.,
dissenting.
I respectfully dissent from the majority opinion herein because I do not believe that Olson v. State (1955), 160 Neb. 604, 71 N. W. 2d 124, even if correctly decided, is controlling herein. The Olson decision was filed by this court on June 17, 1955, the same day the Sixty-seventh Legislature adjourned sine die. The amendments to section 60-427, R. R. S. 1943, here in question were made by the Sixty-eighth Legislature, which convened January 1, 1957, the earliest possible opportunity to alter section 60-427 following the ruling in Olson.
As we stated in Ledwith v. Bankers Life Ins. Co. (1952), 156 Neb. 107, 54 N. W. 2d 409: “The change in the phraseology of an amendatory statute raises a presumption that a departure from the old law was intended.”
The statute before amendment read, so far as material herein: “Upon conviction in any court within this state of any violation of any law of this state pertaining to the operation of motor vehicles or of any city or village ordinance pertaining to the operation of a motor vehicle in such a manner as to endanger life, limb or property, or while under the influence of alcoholic liquor or any drug * * * the magistrate or judge of such court may, in his discretion, suspend the license of such convicted person to operate a motor vehicle.”
Section 60-427, R. R. S. 1943, now reads: “Upon conviction of any person in any court within this state of any violation of (1) any law of this state pertaining to the operation of motor vehicles or (2) any city or village ordinance pertaining to the operation of a motor vehicle in such a manner as to endanger life, limb, ■ or property, except for operating a motor vehicle while under the influence of alcoholic liquor or any drug, the judge of such court may, in his discretion, suspend the license of such convicted person to operate a motor vehicle * * *
The general rule with regard to the interpretation *831of an amended statute is that the amended act is ordinarily to be construed as if the original statute had been repealed and a new and independent act in the amended form had been adopted in its stead. In the Olson case the State contended that the phrase “in such a manner as to endanger life, limb, or property,” as then written, applied only to violations of city or village ordinances contained in such provisions and not to violations of any law of this state. In that case, this court rejected that interpretation, stating: “There is nothing in the grammatical construction of the sentence nor its punctuation to suggest such a meaning.” The Legislature then amended the statute to specifically separate the two provisions so that now it should be apparent that the phrase “in such a manner as to endanger life, limb, or property” applies only to violations of city or village ordinances and not to any law of this state pertaining to the operation of motor vehicles.
It seems to me the majority opinion ignores the obvious when it holds the Olson case controlling herein. The statutory alteration in this case was by direct and specific act of the Legislature, at the earliest time it was possible to do so after the filing of the Olson opinion. To hold as the court now does, in my judgment, specifically ignores the action of the Legislature and the grammatical construction of the sentence and its punctuation.
The defendant was charged with driving 100 miles per hour in a 55 mile per hour speed zone at night for a distance of at least 2 miles. This offense in my judgment merited the penalty imposed, and I would affirm the judgment of the trial court.
White, C. J., and Boslaugh, J., join in this dissent.